Citation Nr: 0418986	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-19 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
bilateral hearing loss and tinnitus.  In March 2004, the 
veteran appeared and testified via videoconference hearing 
before C. W. Symanski who is the Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and render a final determination in this case.  38 
U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he manifests bilateral hearing loss 
and tinnitus disabilities as a result of exposure to acoustic 
trauma in service.  He participated in combat action on 
Kwajalein Atoll and Iwo Jima wherein he describes acoustic 
exposure to heavy artillery gunfire and explosions.  He has 
recently submitted a March 2004 private audiologic 
examination the results of which require translation by a 
competently trained professional.  Given the veteran's 
credible history of acoustic trauma during service, the Board 
finds that medical opinion is necessary in order to determine 
whether the veteran manifests a hearing loss disability 
and/or tinnitus as a result of his known in-service acoustic 
trauma.  38 U.S.C.A. § 5103A(d) (West 2002).



Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should associate with the claims 
folder the veteran's VA clinic records since 
April 2003.

2.  Upon completion of the above, the veteran 
should be scheduled for an audiological 
examination to determine the nature and etiology 
of his claimed bilateral hearing and tinnitus 
disabilities.  The claims folder and a copy of 
this remand must be made available to the 
examiner prior to the examination for review.  
The audiologist should be requested to perform 
the following actions:

(a) Convert the appropriate symbols 
contained in the veteran's March 29, 2004 
private audiometric examination chart to the 
auditory thresholds of each ear in the 
frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz;

(b) Conduct an audiometric examination to 
determine whether a hearing loss (per VA 
standards) exists in the left and/or right ears 
and explain any discrepancies, if any, with the 
March 29, 2004 results;

(c) If left and/or right ear hearing loss 
exists per VA standards, the examiner should 
provide opinion as to whether it is at least as 
likely as not that such disability is related to 
event(s) in service; and 

(d) If tinnitus exists, the examiner should 
provide opinion as to whether it is at least as 
likely as not that such disability is related to 
event(s) in service; 

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), as well as 38 C.F.R. § 
3.159 (2003), are fully complied with and 
satisfied

4.  Thereafter, the RO should readjudicate the 
claims for service connection for bilateral 
hearing loss and tinnitus.  If any benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


